
	
		II
		112th CONGRESS
		2d Session
		S. 3435
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2012
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 26 East Genesee Street in Baldwinsville, New York, as the
		  Corporal Kyle Schneider Post Office Building.
	
	
		1.Corporal Kyle Schneider Post
			 Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 26 East Genesee Street in Baldwinsville, New York, shall be
			 known and designated as the Corporal Kyle Schneider Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Corporal
			 Kyle Schneider Post Office Building.
			
